Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 16 July 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Quincy 16. July 1826 Sunday
				
				Thomas Hellen was here last Evening and goes to–morrow Morning for Washington—I furnished him with sixty dollars to defray the expenses for which I took an order upon Mr  T. Cook—George has paid for him 125 dollars quarterly; but his expenses have exceeded that sum and he has contracted some debts which must be paid,—not considerable I hope. We shall begin tomorrow to make the arrangements for the Execution of my fathers Will—My Co–Executor, Mr Quincy thinks that the Estate directed to be sold, including the furniture of this House must be sold at Auction—This must of course break up the domestic establishment here, and would probably render your visit here so uncomfortable here that I incline to advise you not to come here—at least not until you hear further from me—I expect to remain here about two Months, unless sooner recalled by Public business at Washington—I wish you to go in the meantime wherever you think your health and comfort will best be promoted—If you should visit Bordentown, and things here should turn so that you may come here to your own convenience and satisfaction, I will give you early notice of it. Your ever affectionate husband
				
					J. Q. Adams
				
				
			